DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 1/10/2022. Claims 1-5 and 7-21 remain pending. Claims 1, 7-8, and 11 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemenz (US 20200331482 A1) in view of Dudar (US 20190017453 A1) and Terechko et al (US 10554521 B1) (Hereinafter referred to as Schiemenz, Dudar, and Terechko respectively). 

Regarding Claim 1, Schiemenz discloses an autonomous vehicle (See at least Schiemenz Paragraph 0014), comprising: 
a memory (See at least Schiemenz Paragraph 0042)…
a processor (See at least Schiemenz Paragraph 0042) configured to:
 when a stopping period of the vehicle is greater than or equal to a predetermined reference period (See at least Schiemenz Paragraph 0048-0049, the certain period of time is interpreted as a ,…determine at least a part that the vehicle is capable of diagnosing independently, as an object to be diagnosed (See at least Schiemenz Paragraphs 0048-0049, the diagnosis process is a self-diagnosis process so only components that can diagnosed independently are diagnosed in this process), 
determine a diagnosis travel course (See at least Schiemenz Paragraph 0026, a route for self-diagnosis is determined) in consideration of map data stored in the memory and traffic information (See at least Schiemenz Paragraphs 0014, 0024-0025 and 0028-0029, routes are generated for self-diagnosis in consideration of traffic and driving behavior such exclusion of freeways, setting of speed limit, shortest or fastest route, etc. which is interpreted as map data; See at least Schiemenz Paragraph 0042, a processor with a memory is used to perform the method) , 
operate the vehicle to drive autonomously along the diagnosis travel course (See at least Schiemenz Paragraphs 0026 and 0048-0049, a route for self-diagnosis is determined and the automated vehicle drives before it self-diagnoses), and
diagnose the object to be diagnosed using sensors mounted within the vehicle while operating the vehicle to drive autonomously (See at least Schiemenz Paragraphs 0048-0049, a measurement is taken while the automated vehicle is driving of the temperature of the vehicle, which is interpreted as diagnosing the object while operating the vehicle; Since the temperature behind the radiator is measured, examiner has interpreted that there are temperature sensors within the vehicle).
Even though Schiemenz teaches diagnosing a vehicle after a stopping period is greater than a reference period (See at least Schiemenz Paragraph 0049), Schiemenz fails to disclose a driving record of the vehicle that is used to determine if a stopping period is greater than or equal to a reference period. 
However, Dudar teaches this limitation (See at least Dudar Paragraphs 0082-0086 and Figure 4B, a table storing learned stopping periods for a route is used to determine if a stopping period is greater than a specific duration in order to conduct a diagnostic test). 

	Modified Schiemenz fails to disclose diagnose an object unavailable for self-diagnosis of the vehicle in cooperation with at least one diagnosis partner vehicle while the vehicle is autonomously driven together with the at least one diagnosis partner vehicle along the diagnosis travel course according to a diagnosis plan, 
wherein the vehicle and the at least one diagnosis partner vehicle alternately perform vehicle diagnosis.
However, Terechko teaches diagnose an object unavailable for self-diagnosis of the vehicle in cooperation with at least one diagnosis partner vehicle (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as objects unavailable for self-diagnosis, is determined using at least two vehicles) while the vehicle is autonomously driven together with the at least one diagnosis partner vehicle along the diagnosis travel course (See at least Terechko Column 1 lines 6-25 and Column 10 line 64- Column 11 line 2, the vehicles are driven together in a platoon where they follow one another, which is interpreted as the vehicles driving together along the diagnosis travel course, and the vehicles in the platoon can be autonomously driven) according to a diagnosis plan (See at least Terechko Column 1 line 64- Column 2 line 18, the diagnosing of the communication links for the vehicles in the platoon is interpreted as a diagnosis plan), 
wherein the vehicle and the at least one diagnosis partner vehicle alternately perform vehicle diagnosis (See at least Terechko Column 7 lines 25- 62 and Figure 1, packets are sent from the first vehicle to the second vehicle to determine the health status of the communication links; See at least Terechko Column 11 lines 3-34, packets are sent from the second vehicle to the first vehicle to determine the health status of the communication links; the transmitting of packets from each vehicle to another vehicle to determine the health status of each vehicles communication links is interpreted as alternately performing vehicle diagnosis).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to alternately diagnose an object unavailable for self-diagnosis. The health status of wireless communication links can be determined based on packets transmitted and received from vehicle to vehicle (See at least Terechko Column 2 lines 42-47). A failure in the communication link may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication link for each vehicle, which would require a cooperative diagnosis, to ensure that each vehicle is receiving all the important and necessary information. 

Regarding Claim 4, Schiemenz discloses the processor is configured to generate the diagnosis travel course to operate the vehicle to travel more than a minimum distance required for vehicle diagnosis (See at least Schiemenz Paragraph 0049, the vehicle must travel for a certain period of time and in a defined manner such as 30 km/h for 20 minutes which would be a distance of 10 km).

Regarding Claim 7, modified Schiemenz fails to disclose wherein the object unavailable for self-diagnosis includes at least one of a RADAR sensor, a LiDAR sensor, an ultrasonic sensor, or a communication module. 
However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as communication modules, is determined using at least two vehicles). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to diagnose a communication module using cooperative vehicle diagnosis. The health status of wireless communication links between a first vehicle and a second vehicle can be determined based on packets received from the second vehicle by the first vehicle (See at least Terechko Column 2 lines 42-47). The communication module allows vehicles and infrastructure to form a cooperative system where users can exchange information and cooperate to improve safety, fuel economy, traffic efficiency, and comfort. A failure in the communication module may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication module, which would require a cooperative diagnosis, to ensure the vehicle is receiving all the important and necessary information. 

Regarding Claim 11, Schiemenz discloses a diagnosis method for an autonomous vehicle (See at least Schiemenz Paragraph 0014), comprising: 
calculating, by a processor (See at least Schiemenz Paragraph 0042, the processor is used to carry the method), a stopping period…of the vehicle (See at least Schiemenz Paragraphs 0048-0049, the period of time the vehicle remains stationary is calculated) 
 determining, by the processor, whether the stopping period is greater than or equal to a predetermined reference period (See at least Schiemenz Paragraph 0048-0049, the certain period of time is interpreted as a predetermined reference period);
determining, by the processor, at least a part that the vehicle is capable of diagnosing independently, as an object to be diagnosed when the stopping period is greater than or equal to the predetermined reference period (See at least Schiemenz Paragraphs 0048-0049, the diagnosis process is a self-diagnosis process so only components that can diagnosed independently are diagnosed in this process);
determining, by the processor, a diagnosis travel course (See at least Schiemenz Paragraph 0026, a route for self-diagnosis is determined) in consideration of map data stored in the memory and traffic information (See at least Schiemenz Paragraphs 0014, 0024-0025 and 0028-0029, routes are generated for self-diagnosis in consideration of traffic and driving behavior such exclusion of freeways, setting of speed limit, shortest or fastest route, etc. which is interpreted as map data; See at least Schiemenz Paragraph 0042, a processor with a memory is used to perform the method) , 
operating, by the processor, the vehicle to drive autonomously along the diagnosis travel course (See at least Schiemenz Paragraphs 0026 and 0048-0049, a route for self-diagnosis is determined and the automated vehicle drives before it self-diagnoses), and
diagnosing, by the processor, the object to be diagnosed using sensors mounted within the vehicle while operating the vehicle to drive autonomously (See at least Schiemenz Paragraphs 0048-0049, a measurement is taken while the automated vehicle is driving of the temperature of the vehicle, which is interpreted as diagnosing the object while operating the vehicle; Since the temperature behind the radiator is measured, examiner has interpreted that there are temperature sensors within the vehicle).

However, Dudar teaches this limitation (See at least Dudar Paragraphs 0082-0086 and Figure 4B, a table storing learned stopping periods for a route is used to determine if a stopping period is greater than a specific duration in order to conduct a diagnostic test). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Schiemenz with Dudar to have a driving record of the vehicle in order to determine if a stopping period is greater than or equal to a reference period. This would allow the system to determine if the stopping period is long enough to conduct a diagnostic test (See at least Dudar Paragraphs 0082 and 0085). This would increase the efficiency of the system because the system will only conduct the diagnostic test when the stopping period is long enough so a diagnostic test would not be ran if a stopping period is less than the reference period (See at least Dudar Paragraphs 0082-0083). This would also prevent the system from conducting tests at the wrong time which can lead to not finishing the diagnostic test (See at least Dudar Paragraph 0082) or improper test results. 
Modified Schiemenz fails to disclose diagnosing an object unavailable for self-diagnosis of the vehicle in cooperation with at least one diagnosis partner vehicle while the vehicle is autonomously driven together with the at least one diagnosis partner vehicle along the diagnosis travel course according to a diagnosis plan, 
wherein the vehicle and the at least one diagnosis partner vehicle alternately perform vehicle diagnosis.
However, Terechko teaches diagnosing an object unavailable for self-diagnosis of the vehicle in cooperation with at least one diagnosis partner vehicle (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as objects unavailable for self-while the vehicle is autonomously driven together with the at least one diagnosis partner vehicle along the diagnosis travel course (See at least Terechko Column 1 lines 6-25 and Column 10 line 64- Column 11 line 2, the vehicles are driven together in a platoon where they follow one another, which is interpreted as the vehicles driving together along the diagnosis travel course, and the vehicles in the platoon can be autonomously driven) according to a diagnosis plan (See at least Terechko Column 1 line 64- Column 2 line 18, the diagnosing of the communication links for the vehicles in the platoon is interpreted as a diagnosis plan), 
wherein the vehicle and the at least one diagnosis partner vehicle alternately perform vehicle diagnosis (See at least Terechko Column 7 lines 25- 62 and Figure 1, packets are sent from the first vehicle to the second vehicle to determine the health status of the communication links; See at least Terechko Column 11 lines 3-34, packets are sent from the second vehicle to the first vehicle to determine the health status of the communication links; the transmitting of packets from each vehicle to another vehicle to determine the health status of each vehicles communication links is interpreted as alternately performing vehicle diagnosis).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to alternately diagnose an object unavailable for self-diagnosis. The health status of wireless communication links can be determined based on packets transmitted and received from vehicle to vehicle (See at least Terechko Column 2 lines 42-47). A failure in the communication link may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication link for each vehicle, which would require a cooperative diagnosis, to ensure that each vehicle is receiving all the important and necessary information. 

Regarding Claim 14, Schiemenz discloses in determining the diagnosis travel course, the diagnosis travel course is generated to operate the vehicle to travel more than a minimum distance required for vehicle diagnosis (See at least Schiemenz Paragraph 0049, the vehicle must travel for a certain period of time and in a defined manner such as 30 km/h for 20 minutes which would be a distance of 10 km).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemenz  in view of Dudar and Terechko, and in further view of Dudar et al (US 20190108693 A1) (Hereinafter referred to as Dudar 693)

Regarding Claim 2, modified Schiemenz fails to disclose the processor is configured to diagnose, with a part determined to be degraded or damaged when the vehicle is not driven for a period of time greater than or equal to the reference period, as the object to be diagnosed.
However, Dudar 693 teaches this limitation (See at least Dudar 693 Paragraph 0013, the fuel tank is diagnosed when the key-off is greater than a threshold duration; The fuel tank is interpreted as a part determined to be damaged or degraded when the vehicle is not driven for a certain period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Schiemenz with Dudar 693 to diagnose the fuel tank. Fuel tanks structural integrity may become degraded (See at least Dudar 693 Paragraph 0003). By diagnosing the fuel tank after the vehicle has not been driven for the reference period, one can ensure that the fuel tank is still operating the way it is supposed to and there is no degradation or damage to the fuel tank. This would increase the reliability and safety of the vehicle by ensuring that parts that can degrade over time are still functioning properly. 

	Regarding Claim 3, modified Schiemenz fails to disclose the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, or a liquid state.
However, Dudar 693 teaches this limitation (See at least Dudar 693 Paragraph 0013, the fuel tank is diagnosed when the key-off is greater than a threshold duration; See at least Dudar 693 Paragraph 0017, the fuel levels and fuel tank pressure are used to diagnose the fuel tank which is interpreted as a liquid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Schiemenz with Dudar 693 to diagnose a liquid state. Fuel tanks structural integrity may become degraded (See at least Dudar 693 Paragraph 0003). The fuel tank levels and fuel tank pressure can be used to determine if the structural integrity of the fuel tank has degraded (See at least Dudar 693 Paragraph 0017). By diagnosing the fuel tank after the vehicle has not been driven for the reference period based on the liquid states, one can ensure that the fuel tank is still operating the way it is supposed to and there is no degradation or damage to the fuel tank. This would increase the reliability and safety of the vehicle by ensuring that parts that can degrade over time, like the fuel tank, are still functioning properly. 

Regarding Claim 12, modified Schiemenz fails to disclose in determining the object to be diagnosed, a part determined to be degraded or damaged when the vehicle is not driven for a period of time greater than or equal to the reference period is determined to be the object to be diagnosed.
However, Dudar 693 teaches this limitation (See at least Dudar 693 Paragraph 0013, the fuel tank is diagnosed when the key-off is greater than a threshold duration; The fuel tank is interpreted as a part determined to be damaged or degraded when the vehicle is not driven for a certain period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Schiemenz with Dudar 693 to diagnose the fuel tank. Fuel 

	Regarding Claim 13, modified Schiemenz fails to disclose the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, or a liquid state.
However, Dudar 693 teaches this limitation (See at least Dudar 693 Paragraph 0013, the fuel tank is diagnosed when the key-off is greater than a threshold duration; See at least Dudar 693 Paragraph 0017, the fuel levels and fuel tank pressure are used to diagnose the fuel tank which is interpreted as a liquid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Schiemenz with Dudar 693 to diagnose a liquid state. Fuel tanks structural integrity may become degraded (See at least Dudar 693 Paragraph 0003). The fuel tank levels and fuel tank pressure can be used to determine if the structural integrity of the fuel tank has degraded (See at least Dudar 693 Paragraph 0017). By diagnosing the fuel tank after the vehicle has not been driven for the reference period based on the liquid states, one can ensure that the fuel tank is still operating the way it is supposed to and there is no degradation or damage to the fuel tank. This would increase the reliability and safety of the vehicle by ensuring that parts that can degrade over time, like the fuel tank, are still functioning properly. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemenz in view of Dudar and Terechko, and in further view of Schmidt et al (US 20200310424 A1) (Hereinafter referred to as Schmidt).

Regarding Claim 5, modified Schiemenz fails to disclose wherein the minimum distance is defined as a minimum travel distance for tire pressure sensing. 
However, Schmidt teaches this limitation (See at least Schmidt Paragraphs 0006-0007, the autonomous vehicle must travel a distance greater than zero to identify any degradations in the energy efficiency, the system can determine the root cause of any degradations by identifying the variable that causes the degradation and tire pressure is one of the variables; the examiner has interpreted the system doing an analysis on the tire pressure to identify the root of the degradation as tire pressure sensing).  
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Schmidt to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance for tire pressure sensing. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable, such as the tire pressure, on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the system to identify any degradations by comparing the actual effects of the operation with the projected effects (See at least Schmidt Paragraph 0005). By identifying the degradation, the vehicle can improve its efficiency by adapting to the degradation to limit its effects on the vehicle. 

Regarding Claim 15, modified Schiemenz fails to disclose wherein the minimum distance is defined as a minimum travel distance for tire pressure sensing. 

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Schmidt to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance for tire pressure sensing. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable, such as the tire pressure, on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the system to identify any degradations by comparing the actual effects of the operation with the projected effects (See at least Schmidt Paragraph 0005). By identifying the degradation, the vehicle can improve its efficiency by adapting to the degradation to limit its effects on the vehicle. 

Claims 8-9, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemenz in view of Dudar and Terechko, and in further view of Christen et al (US 20190287317 A1) (Hereinafter referred to as Christen).

Regarding Claim 8, modified Schiemenz fails to disclose a communication device configured to perform communication with a server, 
wherein the processor is configured to request the server to perform diagnosis partner matching for the cooperative diagnosis. 

	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Christen to have a communication device request from a server, a partner for cooperative vehicle diagnosis. Certain issues are difficult for a driver to notice while driving (See at least Christen Paragraph 0002). Performing cooperative diagnosis allows another vehicle to detect anomalies that the driver may not have noticed and notify the driver (See at least Christen Paragraph 0003). To perform the cooperative diagnosis, a partner vehicle is needed to scan and detect anomalies of the scanned vehicle. A vehicle that can communicate with networks external to the vehicle will be able to request a partner by requesting other vehicles inform it of detected anomalies (See at least Christen Paragraph 0047). Having a remote computing system such as a server, allows the vehicle to send and receive data external to the vehicle and allows for the server to process information as well (See at least Christen Paragraph 0026). 

Regarding Claim 9, modified Schiemenz fails to disclose wherein the server is configured to perform the diagnosis partner matching in consideration of at least one of a distance to empty, a specification of a diagnosis item, a travel schedule, a vehicle size, an inter-vehicle distance, a recent diagnosis state, and a traffic situation. 
However, Christen teaches this limitation (See at least Christen Paragraph 0003, predefined proximity is interpreted as inter-vehicle distance). 


Regarding Claim 16, modified Schiemenz fails to disclose performing cooperative vehicle diagnosis while the vehicles are driving autonomously.
However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links is determined using at least two vehicles; See at least Terechko Column 1 lines 6-25 and Column 10 line 64- Column 11 line 2, the vehicles are driven together in a platoon where they follow one another, and the vehicles in the platoon can be autonomously driven). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to perform cooperative diagnosis while autonomously driving. A failure in the communication link may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication link for each vehicle while the vehicles are autonomously driving to ensure that each vehicle is receiving all the important and necessary information. Performing cooperative diagnosis while the vehicle is autonomously driving also allows the system to diagnose any faults without requiring the vehicle to stop at a repair/maintenance facility, which increases the safety of the vehicles.  
requesting, by the processor, a cooperative diagnosis service from a server, for an object unavailable for self-diagnosis; 
receiving, by the processor, a diagnosis partner matching result from the server in response to the cooperative diagnosis service request; and 
performing, by the processor, vehicle diagnosis in cooperation with at least one diagnosis partner vehicle included in the diagnosis partner matching result while performing…driving together with the at least one diagnosis partner vehicle.
However, Christen teaches requesting, by the processor, a cooperative diagnosis service from a server, for an object unavailable for self-diagnosis (See at least Christen Paragraph 0047, a vehicle may send out a communication request for other vehicles to scan and detect anomalies of the vehicle; See at least Christen Paragraphs 0016 and 0019 and Figure 1 “17-18” for the communication devices which can communicate with a cellular tower and other networks external to the vehicle; See at least Christen Paragraph 0026, the sending and receiving information may include a remote computing system such as a server; See at least Christen Paragraphs 0002-0003, a vehicle uses an external sensor to detect anomalies on another vehicle for anomalies that are difficult for the another vehicle to detect); 
receiving, by the processor, a diagnosis partner matching result from the server in response to the cooperative diagnosis service request (See at least Christen Paragraph 0048, if the connection credentials are proper, the two vehicles establish connection for cooperative vehicle diagnosis); and 
performing, by the processor, vehicle diagnosis in cooperation with at least one diagnosis partner vehicle included in the diagnosis partner matching result while performing…driving together with the at least one diagnosis partner vehicle (See at least Christen Paragraphs 0040-0041, the vehicles perform cooperative diagnosing; See at least Christen Paragraph 0035, “while traveling” is interpreted as while the vehicles are driving).


Regarding Claim 17, modified Schiemenz fails to disclose wherein the object unavailable for self-diagnosis includes at least one of a RADAR sensor, a LiDAR sensor, an ultrasonic sensor, or a communication module. 
However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as communication modules, is determined using at least two vehicles). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to diagnose a communication module using cooperative vehicle diagnosis. The health status of wireless communication links between a first vehicle and a second vehicle can be determined based on packets received from the second vehicle by the first vehicle (See at least Terechko Column 2 lines 42-47).  The communication module allows vehicles and infrastructure to form a cooperative system where users can exchange information and cooperate to improve safety, fuel economy, traffic efficiency, and comfort. A failure in the communication module may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication module, which would require a cooperative diagnosis, to ensure the vehicle is receiving all the important and necessary information.
Regarding Claim 21, modified Schiemenz fails to disclose wherein in performing the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle, the vehicle induces a third vehicle to depart from a diagnosis area, when an error situation occurs due to the third vehicle during the vehicle diagnosis. 
However, Terechko teaches this limitation (See at least Terechko Column 10 line 41- Column 11 line 2 and Figures 6-7, a platoon can have more than just two cars, vehicles can be disengaged from the platoon if communication is unhealthy which is interpreted as the vehicle departing due to an error situation).  
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed modified Schiemenz with Terechko to have a third vehicle depart from a diagnosis area when an error situation occurs. Platoons can be used for automatic following of vehicles. This allows autonomous vehicles to travel with increased fuel and traffic efficiency (See at least Terechko Column 1 lines 6-25). Vehicular communication allows vehicles to exchange traffic information and safety warnings (See at least Terechko Column 1 lines 26-29). If a vehicle has an unhealthy communication link, it will not be able to send or receive traffic information and safety warnings. This could negatively impact the platoon which is why vehicles with unhealthy communication links may be disengaged from the platoon. 

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemenz in view of Dudar, Terechko, and Christen, and in further view of Kelkar et al (US 20200042013 A1) (Hereinafter referred to as Kelkar).

Regarding Claim 10, modified Schiemenz fails to disclose wherein the server is configured to transmit a diagnosis partner matching result including diagnosis partner vehicle information, …and a diagnosis plan to the vehicle and the at least one diagnosis partner vehicle. 

 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Christen to have the partner matching result including the partner vehicle information and a diagnosis plan transmitted to the vehicle and the partner vehicle. Certain issues are difficult for a driver of a vehicle to notice which is why a partner vehicle is needed for cooperative vehicle diagnosis (See at least Christen Paragraph 0002). In order to perform cooperative vehicle diagnosis, the scanning vehicle needs to know which vehicle to scan and send any detect anomalies to. Transmitting the plan instructs the scanning vehicle to detect anomalies on the scanned vehicle (See at least Christen Paragraph 0003). The vehicles may use the vehicle information such as credentials to establish communication with each other and transmit the detected anomalies (See at least Christen Paragraph 0038). This would improve the coordination of the vehicles, thus improving the efficiency of diagnosing. 
Modified Schiemenz fails to disclose transmitting a diagnosis schedule to the vehicle and partner vehicle. 
However, Kelkar teaches transmitting a schedule to meet to a vehicle and partner vehicle (See at least Kelkar Paragraph 0221 and Figure 13 “1314”). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Kelkar to transmit a schedule to the vehicle and partner vehicle. Transmitting a schedule allows both vehicles to know when to meet to perform the diagnosing. If the 

Regarding Claim 18, modified Schiemenz fails to disclose …diagnosing, by the vehicle, a function and a state of the vehicle in cooperation with the at least one diagnosis partner vehicle according to the diagnosis plan. 
However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which is interpreted as a function and state of the vehicle, is determined using at least two vehicles; See at least Terechko Column 1 line 64- Column 2 line 18, the diagnosing of the communication links for the vehicles in the platoon is interpreted as a diagnosis plan).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to have a partner vehicle perform cooperative diagnosis on the vehicle according to the diagnosis plan. The health status of wireless communication links can be determined based on packets transmitted and received from vehicle to vehicle (See at least Terechko Column 2 lines 42-47). A failure in the communication link may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication link for each vehicle, which would require a cooperative diagnosis, to ensure that each vehicle is receiving all the important and necessary information. 
Modified Schiemenz fails to disclose performing the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle includes: 
operating, by the processor, the vehicle to autonomously move to a diagnosis location according to a diagnosis schedule; 
detecting, by the processor, the at least one diagnosis partner vehicle when the vehicle arrives at the diagnosis location. 
However, Kelkar teaches performing the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle includes: 
operating, by the processor, the vehicle to autonomously move to a diagnosis location according to a diagnosis schedule (See at least Kelkar Paragraphs 0221-0223, a scheduled location is interpreted as a vehicle moving to a location according to a schedule); 
detecting, by the processor, the at least one diagnosis partner vehicle when the vehicle arrives at the diagnosis location (See at least Kelkar Paragraph 0222, the system can determine how far the vehicles are from each other and when they arrive at the scheduled location). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Kelkar to have the vehicle move to a location according to schedule and detect the partner vehicle when the vehicle arrives at the location. Transmitting a schedule allows both vehicles to know when to meet to perform the diagnosing. If the diagnosing is prearranged or planned in advance, a schedule can be used to decide on a time and place for the vehicles to meet (See at least Kelkar Paragraph 0221). Providing a schedule for the vehicles would simplify the cooperative diagnosis by allowing users of the vehicles to plan in advance or decide when it is convenient for them to perform the cooperative diagnosis. Detecting the partner vehicle allows the system to determine how far the partner vehicle is from the vehicle or the scheduled location (See at least Kelkar Paragraph 0222). If the vehicles each know where the other vehicle is, they can perform cooperative diagnosis by coordinating with each other.  This would improve the coordination of the vehicles, thus improving the efficiency of diagnosing. 

Regarding Claim 19, modified Schiemenz fails to disclose in diagnosing the function and the state of the vehicle, the vehicle diagnoses the function and the state of the vehicle after changing an arrangement with the at least one diagnosis partner vehicle according to a diagnosis item. 
However, Christian teaches this limitation (See at least Christen Paragraph 0038, directly connecting to the vehicle according to detected flaws or anomalies is interpreted as a change of an arrangement between the vehicle and partner vehicle).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Christen to diagnose the vehicle after changing an arrangement with the partner vehicle. Since the vehicles are driving, the arrangements between vehicles will change as they drive. Allowing the vehicle to diagnose after changing an arrangement with a partner vehicle ensures that even as both vehicles are driving and changing arrangements, they can still perform cooperative diagnosis with one another. One of those changes may be establishing a direct communication with the partner vehicle (See at least Christen Paragraph 0038). This change in arrangement may allow the partner vehicle to transmit the detected flaws or anomalies directly to the vehicle (See at least Christen Paragraph 0038). The driver can then make appropriate adjustments to the vehicle based on the detected anomalies while the vehicle is still driving, thus improving the safety and operability of the vehicle.  

Regarding Claim 20, Schiemenz discloses wherein in diagnosing the function and the state of the vehicle, the vehicle… diagnose the function and the state of the vehicle (See at least Schiemenz Paragraph 0048-0049, the vehicle performs self-diagnosis).
Modified Schiemenz fails to disclose the at least one diagnosis partner vehicle …diagnose the function and the state of the vehicle. 

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Schiemenz with Terechko to have a partner vehicle perform diagnosis on the vehicle. The health status of wireless communication links can be determined based on packets transmitted and received from vehicle to vehicle (See at least Terechko Column 2 lines 42-47). A failure in the communication link may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication link for the vehicle, which would require a cooperative diagnosis, to ensure that each vehicle is receiving all the important and necessary information. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended claims 1 and 11 to overcome the 103 rejections previously set forth. However, amended claims 1 and 11 are now rejected using the additional reference of Terechko, which teaches alternately performing vehicle diagnosis using a partner vehicle while the vehicles drive autonomously. Therefore, the claims are still rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        e